IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


DUSTIN T. SCHRADER,                            : No. 98 WM 2018
                                               :
                     Petitioner                :
                                               :
              v.                               :
                                               :
                                               :
MUNICIPALITY OF PITTSBURGH,                    :
PITTSBURGH PARKING AUTHORITY,                  :
COURT OF COMMON PLEAS:                         :
SUMMARY APPEAL,                                :
                                               :
                     Respondents


                                        ORDER



PER CURIAM

      AND NOW, this 4th day of September, 2018, the Application for Leave to File

Original Process is GRANTED, and the “Petition for Writ of Mandamus: Quo Warranto” is

DENIED.

      Justice Todd did not participate in the consideration or decision of this matter.